Name: 2002/155/EC: Decision No 183 of 27 June 2001 on the interpretation of Article 22(1)(a) of Council Regulation (EEC) No 1408/71, concerning health care in conjunction with pregnancy and childbirth (Text with EEA relevance.)
 Type: Decision
 Subject Matter: social protection;  family;  economic geography;  labour market;  employment
 Date Published: 2002-02-25

 Avis juridique important|32002D01552002/155/EC: Decision No 183 of 27 June 2001 on the interpretation of Article 22(1)(a) of Council Regulation (EEC) No 1408/71, concerning health care in conjunction with pregnancy and childbirth (Text with EEA relevance.) Official Journal L 054 , 25/02/2002 P. 0039 - 0040Decision No 183of 27 June 2001on the interpretation of Article 22(1)(a) of Council Regulation (EEC) No 1408/71, concerning health care in conjunction with pregnancy and childbirth(Text with EEA relevance)(2002/155/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), in accordance with which the Administrative Commission is made responsible for dealing with all matters of interpretation arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 22(1)(a) of Regulation (EEC) No 1408/71 concerning persons whose condition necessitates immediate benefits during a stay in the territory of another Member State;Whereas:(1) Too narrow an interpretation of Article 22(1)(a) would appreciably restrict the freedom of movement of pregnant women, whose condition requires constant and regular medical treatment or medical checks and who therefore could be presumed to be in immediate need of benefits during a stay in the territory of another Member State.(2) There is a need to prevent all unreasonable exploitation of the provisions of Article 22(1)(a) by pregnant women who temporarily move to another Member State's territory with the intention of obtaining pregnancy-related benefits in kind under these provisions without complying with the procedure set out in Article 22(1)(c), which makes the granting of such benefits subject to prior authorisation by the competent institution.(3) It is therefore important to clarify the interpretation of Article 22(1)(a) in order to establish that it also covers the health care that pregnant women constantly and regularly need up until the commencement of the 38th week of pregnancy.Acting in accordance with Article 80(3) of Regulation (EEC) No 1408/71,HAS DECIDED AS FOLLOWS:1. Health care services in conjunction with pregnancy or childbirth that commence before the start of the 38th week of pregnancy and are provided in a Member State other than the competent Member State or the Member State of residence for a person who is covered by the provisions of Article 22(1)(a) of Regulation (EEC) No 1408/71 shall be considered as being care that is immediately necessary, in accordance with the above provisions, provided the reasons for such stay are other than medical ones.Such health care services shall be provided by the institution of the place of stay in accordance with the provisions of the legislation it administers.2. This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on the first day of the month following the month in which the Decision was published.Bengt SibbmarkChairman of the Administrative Commission(1) OJ L 149, 5.7.1971, p. 2.